[Cite as State v. Roll, 2021-Ohio-1989.]



                IN THE COURT OF APPEALS OF OHIO
                             ELEVENTH APPELLATE DISTRICT
                                  PORTAGE COUNTY

 STATE OF OHIO,                                    CASE NO. 2020-P-0052

                  Plaintiff-Appellee,
                                                   Criminal Appeal from the
          -v-                                      Court of Common Pleas

 TRAVIS H. ROLL,
                                                   Trial Court No. 2018 CR 01060 D
                  Defendant-Appellant.


                                           OPINION

                                      Decided: June 14, 2021
                                 Judgment: Reversed and remanded


 Victor V. Vigluicci, Portage County Prosecutor, and Pamela J. Holder, Assistant
 Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Plaintiff-Appellee).

 Paul M. Grant, 209 South Main Street, Eighth Floor, Suite 3, Akron, OH 44308 (For
 Defendant-Appellant).



CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, Travis H. Roll, appeals the judgment of the Portage County Court

of Common Pleas, sentencing him to four concurrent terms of 12 months imprisonment,

to be served consecutively, with a term he is presently serving for a Summit County

conviction. We reverse and remand the matter.

        {¶2}     Appellant was indicted on two counts of aggravated possession of drugs, in

violation of R.C. 2925.11(A)(C)(1)(a) and (b); improperly handling firearms in a motor

vehicle, in violation of R.C. 2923.16(B); six counts of receiving stolen property, in violation
of R.C. 2913.51; obstructing justice, in violation of R.C. 2921.32; and two counts of driving

under suspension, in violation of R.C. 4510.11(A) and (B)(1). He pleaded not guilty to

all counts. He later changed his plea and entered a plea of guilty to one count of

aggravated possession of drugs, a felony of the fifth degree; two counts of receiving stolen

property, felonies of the fourth degree; and one count of obstructing official business, a

felony of the fifth degree. A presentence investigation report (“PSI”) was ordered, but,

according to the Portage County Probation Department, it was not completed (and the

trial court acknowledged this fact in its judgment entry on sentence). In lieu of a PSI, the

probation department filed a document relating to appellant’s “eligibility for Intervention in

Lieu of Conviction.” After a hearing, appellant was ultimately sentenced to concurrent

terms of 12 months imprisonment for each offense. The court ordered the sentence to

run consecutively with a term appellant was serving in Summit County. He now appeals

and assigns the following as error:

       {¶3}   “The trial court erred to the prejudice of Mr. Roll by imposing consecutive

sentences in violation of Mr. Roll’s rights under Sixth and Fourteenth Amendments to the

United States Constitution, and Article I, Sections 10 and 16 of the Ohio Constitution.”

       {¶4}   “On appeals involving the imposition of consecutive sentences, R.C.

2953.08(G)(2)(a) directs the appellate court to review the record, including the findings

underlying the sentence, and to modify or vacate the sentence if it clearly and convincingly

finds that the record does not support the sentencing court’s findings under R.C.

2929.14(C)(4).” State v. Maple, 11th Dist. Ashtabula No. 2018-A-0091, 2019-Ohio-2091,

¶9, citing State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, ¶28; see also State v.

Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, ¶22. “Under this standard, an appellate


                                              2

Case No. 2020-P-0052
court upholds the imposed felony sentence unless: (1) required mandatory findings are

clearly and convincingly not supported by the record; or (2) the sentence is clearly and

convincingly contrary to law.” State v. Aldrich, 11th Dist. Ashtabula No. 2017-A-0033,

2017-Ohio-8944, ¶32 (citations omitted).

       {¶5}   In this matter, the trial court imposed 12-months imprisonment for

each of the four counts to which he pleaded guilty and ordered those counts to be

served concurrently. In general, it is presumed that prison terms will be served

concurrently. R.C. 2929.41(A); Bonnell, supra, at ¶23 (“judicial fact-finding is once

again required to overcome the statutory presumption in favor of concurrent

sentences”). R.C. 2929.14(C)(4), however, permits a trial court to impose

consecutive sentences if it makes specific findings.

       {¶6}   R.C. 2929.14(C)(4) states:

       {¶7}   If multiple prison terms are imposed on an offender for convictions of
              multiple offenses, the court may require the offender to serve the
              prison terms consecutively if the court finds that the consecutive
              service is necessary to protect the public from future crime or to
              punish the offender and that consecutive sentences are not
              disproportionate to the seriousness of the offender’s conduct and to
              the danger the offender poses to the public, and if the court also finds
              any of the following:

       {¶8}   (a) The offender committed one or more of the multiple offenses
              while the offender was awaiting trial or sentencing, was under a
              sanction imposed pursuant to section 2929.16, 2929.17, or 2929.18
              of the Revised Code, or was under post-release control for a prior
              offense.

       {¶9}   (b) At least two of the multiple offenses were committed as part of
              one or more courses of conduct, and the harm caused by two or
              more of the multiple offenses so committed was so great or unusual
              that no single prison term for any of the offenses committed as part
              of any of the courses of conduct adequately reflects the seriousness
              of the offender’s conduct.


                                             3

Case No. 2020-P-0052
      {¶10} (c) The offender’s history of criminal conduct demonstrates that
            consecutive sentences are necessary to protect the public from
            future crime by the offender.

      {¶11} In this matter, the trial court made none of the foregoing findings. As

such, the trial court erred in running the underlying sentences consecutive to the

Summit County case. The state concedes this error and, as a result, the matter

must be reversed and remanded.

      {¶12} The trial court intended to impose consecutive sentences but failed

to make the necessary findings on record. The sentence, therefore, is clearly and

convincingly contrary to law.

      {¶13} Appellant’s assignment of error has merit.

      {¶14} For the foregoing reasons, the judgment of the Portage County Court

of Common Pleas is reversed, and the matter is remanded for further proceedings.



THOMAS R. WRIGHT, J.,

MATT LYNCH, J.,

concur.




                                           4

Case No. 2020-P-0052